Citation Nr: 0403890	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from September 
1972 to September 1976.  The veteran also had service from 
September 1976 to October 1983.  A November 1998 VA 
Administrative Decision has determined that the veteran's 
second period of service was under dishonorable conditions.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2000, a 
statement of the case was issued in March 2000, and a 
substantive appeal was received in May 2000.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran originally requested and was scheduled for a 
Board hearing at the RO.  The veteran, however, failed to 
report for the hearing.

The Board remanded the case in June 2001 to allow the RO to 
provide VCAA notice and to allow for further development.  
The RO did provide VCAA notice, further developed the case 
and sent the veteran a supplemental statement of the case.  
The terms of the remand have been complied with, therefore, 
the case is again before the Board.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The only claimed stressor that has been verified involves 
an assault on the veteran by a fellow serviceman.  

3.  The medical evidence does not establish a link between 
the veteran's verified stressor and his current diagnosis of 
PTSD.   




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board notes that the November 1999 rating decision 
preceded the passage of the VCAA.  Since the act had not yet 
passed in 1999, it was not possible for the RO to notify the 
veteran of his rights under the VCAA before the RO's decision 
as anticipated by a recent court case.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The RO, 
however, has notified the veteran to the extent possible of 
the applicable laws and regulations which set forth the 
criteria for entitlement to service connection for PTSD.  
Specifically, the November 2002 RO letter, June 2003 RO 
letter, and the November 2003 supplemental statement of the 
case informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in each of these documents, the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met and there has been no prejudice to the veteran.    

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record in this case includes a VA 
examination, VA clinical reports, service medical records, 
service personnel records, and private medical records.  As 
the record shows the veteran has been afforded a VA 
examination in connection with his claim, therefore the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
RO attempted to obtain statements from the fellow servicemen 
that veteran identified had knowledge of the veteran's claim 
stressor.  Unfortunately, there were no records for some of 
the fellow servicemen.  Upon finding one address, the RO did 
send a letter to the individual, but a response was not 
received.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the appellant with the claim.

Under the circumstances of this case, where there has been 
substantial compliance with the applicable legislation and 
implementing regulations, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). 

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  In the present case, the veteran's personnel records 
do not reflect combat service.  The veteran was a Hull 
Technician on board the USS ANCHORAGE (LSD 36).  According to 
the histories of the USS ANCHORAGE compiled by the Center for 
Research of Unit Records, the ship served off the Vietnam 
coast in April 1975, however, there is no evidence that any 
combat with the enemy occurred.  The primary mission, 
according to unit records, of the USS ANCHORAGE in the spring 
of 1975 was to provide transportation for Marines and their 
equipment. There is also no evidence that the veteran was 
awarded any combat decorations.  Based on this evidence, the 
Board finds that the veteran did not engage in combat with 
the enemy.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient alone to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended again as the regulation pertained to personal assault 
PTSD claims.  However, the amendment did not change the 
pertinent part of the regulation as in effect from March 
1997dealing with the requirement of a diagnosis of PTSD.  See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).   

The record reveals that the veteran was diagnosed with PTSD 
by a physician at the Southern Oregon Neuropsychological 
Clinic in June 1998.  The veteran was subsequently, treated 
for PTSD at the White City VA Medical Clinic in 2001.  The 
September 2003 VA examination confirms the earlier diagnosis 
of PTSD.  

In his March 1998 questionnaire provided with his claim, the 
veteran indicated that the experience that contributed to his 
PTSD symptoms involved activities off the coast of Vietnams 
where he was exposed to "blood and guts" and "treatment of 
prisoners like animals".  In an attempt to verify this 
stressor the Center for Research of Unit Records compiled the 
histories of the USS ANCHORAGE during the veteran's tour of 
duty.  The USS ANCHORAGE was off the coast of Vietnam in 
April 1975, however, the USS ANCHORAGE did not actually carry 
South Vietnamese refugees but did provide support for other 
ships that did.  The history makes no mention of the 
collection of prisoners.  Based upon these facts, the Center 
for Research of Unit Records could not verify these incidents 
that the veteran claims were his stressors.  

The veteran provided another stressor in his May 2000 PTSD 
questionnaire.  The veteran complained that an in-service 
assault also triggered his PTSD symptoms.  This assault 
involved a specific shipmate that served with the veteran on 
the USS ANCHORAGE during his active service.  The Board 
previously, remanded to the RO to make an attempt to verify 
this stressor.  The personnel records of the veteran's 
shipmate were obtained.  Contained within the personnel 
records was a record of the shipmate receiving Nonjudicial 
Punishment for assault in 1975.  The RO then verified this 
stressor.  The Board, therefore, acknowledges that this 
stressor is verified.

The veteran was given a psychiatric VA examination in 
September 2003 to determine if the assault, his verified 
stressor, is linked to his current PTSD symptoms.  After 
reviewing the veteran's entire record, the examiner found 
that it was less likely than not that his PTSD symptoms were 
the result of his military experience.  The examiner stated 
that the veteran's "description of the primary stressful 
event has changed over time and, as least as importantly, his 
civilian life since leaving the Navy has been marked by other 
significant stressors including homelessness, incarceration, 
and being wounding by a gunshot.  These appear to be much 
more likely as causal factors for the veteran's current 
symptoms."  

The Board stresses that the questions of whether an event was 
sufficiently stressful to precipitate PTSD, and whether PTSD 
is due in whole or in part to any particular stressor are 
medical questions.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
In the present case, although one claimed stressor has been 
verified, it was the opinion of the September 2003 VA 
examiner that the veteran's PTSD was not related to the 
verified stressor.  The Board finds this opinion to be 
comprehensive and supported by detailed reference to evidence 
of record.  The examination report shows that the veteran was 
interviewed for approximately one and one-half hours and that 
the claims file was reviewed.  Significantly, the veteran was 
also given a number of psychological tests in connection with 
the examination.  In sum, the examination appears to have 
been fully adequate for purposes of ascertaining the nature 
of the veteran's PTSD and possible relationship to the 
verified stressor.  The Board finds that this examination 
report is persuasive and entitled to considerable weight.   

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



